         Case 4:20-cv-00152-KGB Document 45 Filed 06/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FRENZETTA WILSON, et al.                                                            PLAINTIFF

v.                                Case No. 4:20-cv-00152 KGB

SANTANDER CONSUMER USA, INC.                                                      DEFENDANT

                                             ORDER

       Before the Court is the parties’ stipulation of dismissal of claims of plaintiff Devon Byrd

(Dkt. No. 44). The stipulation accords with the terms of Federal Rule of Civil Procedure

41(a)(1)(A)(i). For good cause shown, the Court adopts the stipulation of dismissal of claims of

Mr. Byrd. Mr. Byrd’s claims against Santander Consumer USA, Inc. are dismissed without

prejudice. This stipulation does not affect the claims of separate plaintiffs Frenzetta Wilson or

Ronnie Dickerson.

       Before the Court is also defendant Santander Consumer USA, Inc.’s unopposed motion to

extend time to file its answer to plaintiffs’ complaint (Dkt. No. 37). Santander Consumer USA,

Inc. has filed its answer (Dkt. No. 40). The Court grants the unopposed motion to extend time and

considers the answer timely filed (Dkt. Nos. 37, 40).

       It is so ordered this 11th day of June, 2021.


                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
